Title: From John Adams to John Cranch, 31 January 1784
From: Adams, John
To: Cranch, John


          Sir
            The Hague January 31. 1784
          Your Favour of the Seventeenth of this Month, was delivered to me, last night.— I left London on the third of this Month So that your kind Present of Game, afforded a Regall, to Mr Stockdale in Piccadilly, but I am not less obliged to you for it, than if I had been so fortunate as to receive it myself.— I beg you sir to accept my Sincere Thanks for it.
          As the Nephew of my most valuable Brother Cranch I should have been happy to have met you in England. if the Time would have permitted, I should have wished to have made an Excursion to that Part of England where the Relations of my Friend Mr Palmer and those of my Brother reside. and if you sir, or any of your Friends should travail in Holland, I should be very glad to see them at the Hague.
          I Should esteem it, as a favour if you would Send me a Copy of the Letter you allude to from Casco Bay. You may Address your Letter to me, at the Hague, by the Post.
          I am, with great Regard for yourself and / your Connections, Sir your most obedient / and obliged humble servant
        